The Dow Chemical Company and Subsidiaries EXHIBIT 12.1 Computation of Ratio of Earnings to Fixed Charges Three Months Ended March 31 For the Year Ended December 31 In millions, except ratio (Unaudited) 2009 2008 2008 2007 2006 2005 2004 Income before Income Taxes $ 17 $ 1,264 $ 1,321 $ 4,229 $ 4,972 $ 6,399 $ 3,796 Add (deduct): Equity in earnings of nonconsolidated affiliates (65 ) (274 ) (787 ) (1,122 ) (959 ) (964 ) (923 ) Distributed income of earnings of nonconsolidated affiliates 561 319 836 774 616 495 370 Capitalized interest (25 ) (26 ) (97 ) (85 ) (73 ) (56 ) (48 ) Amortization of capitalized interest 23 21 84 79 70 70 65 Preferred security dividends (10 ) (20 ) (63 ) (81 ) (77 ) (65 ) (54 ) Adjusted earnings $ 501 $ 1,284 $ 1,294 $ 3,794 $ 4,549 $ 5,879 $ 3,206 Fixed charges: Interest expense and amortization of debt discount $ 154 $ 145 $ 648 $ 584 $ 616 $ 702 $ 747 Capitalized interest 25 26 97 85 73 56 48 Preferred security dividends 10 20 63 81 77 65 54 Rental expense – interest component 26 28 120 124 131 133 135 Total fixed charges $ 215 $ 219 $ 928 $ 874 $ 897 $ 956 $ 984 Earnings available for the payment of fixed charges $ 716 $ 1,503 $ 2,222 $ 4,668 $ 5,446 $ 6,835 $ 4,190 Ratio of earnings to fixed charges 3.3 6.9 2.4 5.3 6.1 7.2 4.3 78
